The defendant was indicted, tried, and convicted of the offense of assault with intent to murder, and was sentenced to imprisonment in the penitentiary for a term of eight years. The record in this case contains no bill of exceptions. No *Page 88 
question was raised relative to the sufficiency of the indictment, and no exception was reserved to any portion of the oral charge of the court. The only refused charge was the general affirmative charge in favor of the defendant, and this charge cannot be reviewed in the absence of a bill of exceptions. Cobb v. State, 115 Ala. 18, 22 So. 506; Frazier v. State, 71 So. 981.1
We have carefully examined the record, and find it free from error, and the judgment of the lower court must be affirmed.
Affirmed.
1 Reported in full in the Southern Reporter; reported as a memorandum decision without opinion in 14 Ala. App. 665.